        Case 2:17-cv-02651-GMN-EJY Document 78 Filed 04/15/20 Page 1 of 2



 1   WILLIAM R. URGA (SBN 1195)
     wru@juwlaw.com
 2   JOLLEY URGA WOODBURY & HOLTHUS
     330 S. Rampart Boulevard, Suite 380
 3   Las Vegas, Nevada 89145
     Telephone:   (702) 699-7500
 4   Facsimile:   (702) 699-7555
 5
     MICHAEL A. BERTA (pro hac vice forthcoming)
 6   michael.berta@arnoldporter.com
     JOSEPH FARRIS (pro hac vice forthcoming)
 7   joseph.farris@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 8   Three Embarcadero Center, 10th Floor
     San Francisco, California 94111
 9   Telephone:    (415) 471-3100
     Facsimile:    (415) 471-3400
10
     Attorneys for Third Party
11   JONES LANG LASALLE, INC.
12

13                                 UNITED STATES DISTRICT COURT
14                                     DISTRICT OF NEVADA
15

16   SWITCH, LTD., a Nevada limited liability      Case No. 2:17-cv-02651-GMN-EJY
     company,
17                                                 NOTICE OF REQUEST FOR ORAL
                      Plaintiff,                   ARGUMENT BY THIRD PARTY JONES
18                                                 LANG LASALLE, INC.’S REGARDING
           vs.                                     PLAINTIFF SWITCH, LTD.’S MOTION
19                                                 TO COMPEL THIRD PARTY JONES
     STEPHEN FAIRFAX; MTECHNOLOGY;                 LANG LASALLE TO PROVIDE
20                                                 REQUESTED DOCUMENTS (ECF No. 66)
     and DOES 1 through 10; ROE ENTITIES 11
21   through 20, inclusive,
                      Defendants.
22

23

24

25

26

27

28


     JLL’S NOTICE OF REQUEST FOR ORAL ARGUMENT RE MOTION TO COMPEL     No. 2:17-cv-02651-GMN-EJY
        Case 2:17-cv-02651-GMN-EJY Document 78 Filed 04/15/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that Third Party Jones Lang LaSalle, Inc. (“JLL Inc.”) hereby

 2   requests, subject to the Court’s approval, the opportunity to offer oral argument in opposition to

 3   Plaintiff Switch, Ltd.’s Motion to Compel Third Party Jones Lang Lasalle to Provide Requested

 4   Documents (ECF No. 66). On April 9, 2020, JLL Inc. filed an Opposition to Plaintiff Switch, Ltd.’s

 5   Motion to Compel Third Party Jones Lang Lasalle to Provide Requested Documents (ECF No. 71),

 6   but did not request oral argument at that time. On Friday, April 10, 2020, Switch Ltd. filed a Reply

 7   (ECF No 75). Based on certain points raised in the Reply, JLL Inc. now respectfully requests that

 8   oral argument be heard on the Motion.

 9          Additionally, pursuant to the Court’s Temporary General Order 2020-04, JLL Inc.

10   respectfully requests that the argument be conducted by video conference or telephone.

11   Dated: April 15, 2020.                        Respectfully submitted,

12                                                 JOLLEY URGA WOODBURY & HOLTHUS
                                                   WILLIAM R. URGA
13                                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                   MICHAEL A. BERTA (pro hac vice forthcoming)
14                                                 JOSEPH R. FARRIS (pro hac vice forthcoming)
15
                                                   By: /s/ William R. Urga
16                                                     WILLIAM R. URGA
17                                                 Attorneys for Third Party
                                                   JONES LANG LASALLE, INC.
18
                                       CERTIFICATE OF SERVICE
19
            The undersigned hereby certifies that all counsel of record who are deemed to have consented
20
     to electronic service are being served with a copy of the foregoing THIRD PARTY JONES LANG
21
     LASALLE, INC.’S NOTICE OF REQUEST FOR ORAL ARGUMENT REGARDING PLAINTIFF
22
     SWITCH, LTD.’S MOTION TO COMPEL THIRD PARTY JONES LANG LASALLE TO
23
     PROVIDE REQUESTED DOCUMENTS via the Court’s CM/ECF system on April 15, 2020.
24

25                                                 /s/ William R. Urga
26                                                 WILLIAM R. URGA

27

28

                                                     -1-
     JLL’S NOTICE OF REQUEST FOR ORAL ARGUMENT RE MOTION TO COMPEL                 No. 2:17-cv-02651-GMN-EJY
